
	
		I
		111th CONGRESS
		1st Session
		H. R. 2629
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect the American people’s ability to make their
		  own health care decisions by ensuring the Federal Government shall not force
		  any American to purchase health insurance.
	
	
		1.Short titleThis Act may be cited as the Coercion
			 is Not Health Care Act.
		2.No
			 Federal requirement for health insurance coverageParticipation in, or access to, any program
			 of the Federal Government or eligibility to receive any benefit under Federal
			 law shall not be conditioned on the purchase or maintenance of health insurance
			 coverage.
		3.Limitation on
			 Federal authorityNo
			 individual or agency of the Federal Government shall ever require any
			 individual to purchase health insurance coverage.
		
